SOLID ION CONDUCTOR, SOLID ELECTROLYTE INCLUDING THE SOLID ION CONDUCTOR, ELECTROCHEMICAL CELL INCLUDING THE SOLID ION CONDUCTOR, AND PREPARATION METHOD OF THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2020 and 6/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 27 is objected to because of the following informalities:  there should be a space between “comprising” and “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 discloses wherein a portion of the S in the compound represented by Formula 1 is additionally substituted with SO4. However, Formula 1 of claim 1 clearly would make such a substitution impossible. Claim 19 makes more scientific sense in regards to this substitution but is dependent on claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 23, 24, 27-29, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. (EP 3 407 412 A1).
Regarding claims 1-4, Du et al. teach a compound represented by Formula 1 and having an argyrodite-type crystal structure: Formula 1 
LiaM1xM2wPSyM3z wherein, in Formula 1, M1 is at least one element of Group 2 or Group 11 of the periodic table, M2 is at least one metal element other than Li of Group 1 of the periodic table, M3 is at least one element of Group 17 of the periodic table, and wherein 4≤a≤8, 0<x<0.5, 0≤x<0.5, 3≤y≤7, and 0≤z≤2 (Paragraph 0008 discloses LixMyQwPzSuXt wherein M is selected from the group consisting of Na, K, Mg, Ag, and Cu, Q can be absent, X is a halide or pseudohalide. x is 8-22, y is 0.1-3, w is 0-3, z is 0.1-3, u is 7-20, and t is 0-8.).
Regarding claims 23 and 24, Du et al. teach the compound of claim 1, wherein the compound represented by Formula 1 belongs to a cubic crystal system and an F-43m space group (Paragraph 0085).
Regarding claim 27, Du et al. teach a solid electrolyte comprising the compound of claim 1. (Paragraph 0024)
Regarding claim 28, Du et al. teach an electrochemical cell comprising: a cathode layer including a cathode active material layer; an anode layer including an anode active material layer; and an electrolyte layer arranged between the cathode layer and the anode layer (Paragraphs 0168-0170), wherein at least one of the cathode active material layer and the electrolyte layer comprises the compound of claim 1 (Paragraph 0024).
Regarding claim 29, Du et al. teach the electrochemical cell of claim 28, wherein the electrochemical cell is an all-solid secondary battery (Paragraph 0067).
Regarding claims 32-34, Du et al. teach a method of preparing a solid ion conductor, the method comprising: contacting a compound containing lithium, a compound containing an element of Group 2 or Group 11 of the periodic table, a compound containing phosphorous, and a compound containing an element of Group 17 of the periodic table to provide a mixture; and heat-treating the mixture in an inert atmosphere to prepare the solid ion conductor, wherein the solid ion conductor comprises the compound of claim 1; wherein the mixture further includes a compound having a metal element of Group 1 of the periodic table other than Li; wherein the heat-treating is performed at a temperature of about 400°C to about 600°C for about 1 hour to about 36 hours (Claim 12 discloses  a method for forming a composition, said method comprising: heating a mixture of precursors comprising atoms of the elements Li, S, P, and M, and optionally Q, and optionally X to a temperature ranging from 500°C to 1200°C for a duration ranging from 3 hours to 24 hours; cooling the mixture to form LixMyQwPzSuXt wherein M is selected from the group consisting of Na, K, Mg, Ag, and Cu, Q can be absent, X is a halide or pseudohalide. x is 8-22, y is 0.1-3, w is 0-3, z is 0.1-3, u is 7-20, and t is 0-8.).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22, 25, 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Du et al. (EP 3 407 412 A1).
Regarding claims 20-22, Du et al. teach the compound of claim 1. However, they do not teach the compound represented by Formula 1 having an ion conductivity of 0.5-1 millisiemens per centimeter or greater at 25 °C or an ion conductivity retention of 70% or more, after 10 days in an air atmosphere having a dew point of less than -60°C.
MPEP 2112.01: Composition, Product, and Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claims 25 and 26, Du et al. teach the compound of claim 1. However they do not teach peak intensity ratio Ia/Ib from X-ray diffraction data using CuKα radiation taken at different diffraction angles.
MPEP 2112.01: Composition, Product, and Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claim Rejections - 35 USC § 103
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (EP 3 407 412 A1) as applied to claim 1 above, and further in view of Cho et al. (WO 2019/107879 A1 using US 2020/0381772 A1 as an English language translation.).
Regarding claim 30, Du et al. teach the electrochemical cell of claim 28, wherein the anode active material layer comprises an anode active material and a binder (Paragraph 0214). wherein the anode active material comprises at least one of Au, Pt, Pd, Si, Ag. Al, Bi, Sn, or Zn (Paragraph 0214 discloses silica, tin, or alumina). However, Du et al. do not teach the addition of an amorphous carbon along with the anode metal.
Cho et al. teach an electrochemical cell comprising an argyrodite compound (Claim 9). Further, the anode comprises at least one of Au, Pt, Pd, Si, Ag. Al, Bi, Sn, or Zn and the addition of an amorphous carbon (Paragraph 0095).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Du with Cho in order to improve battery capacity.
Regarding claim 31, Du and Cho et al. teach the electrochemical cell of claim 30. Further, Du et al. teach a metal layer located between an anode current collector and the anode active material layer, wherein the metal layer comprises lithium metal or a lithium alloy (Paragraph 0214 discloses active electrode materials for use as anode active material in the electrochemical cells described herein include, but are not limited to, lithium metal such as lithium foil and lithium deposited onto a conductive substrate, lithium alloys (e.g., lithium-aluminum alloys and lithium-tin alloys), and graphite. Lithium can be contained as one film or as several films, optionally separated by a protective material such as a ceramic material or an ion conductive material.)

Allowable Subject Matter
Claims 5-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claims 5-17 are not described in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729